Stark App. No. 97CA0356. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the following issue found at page 1 of the court of appeals’ Order Certifying a Conflict dated July 21,1998:
“Does the longer 270-day statutory speedy trial provision, R.C. 2945.71(C)(2), apply to misdemean- or counts which are joined with a felony count in a single indictment?”
*1434The conflict cases include State v. Doane (1990), 69 Ohio App.3d 638, 591 N.E.2d 735, and State v. Walton (1991), 77 Ohio App.3d 706, 603 N.E.2d 294.